Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Appeal and erbob, § 1752*—when judgment must he affirmed. In the absence of a sufficient abstract of record, a judgment must be affirmed. '3. Appeal and error, § 1303*—when presumed that verdict of jury is justified from evidence. In the absence of a complete bill of exceptions showing all the testimony and evidence submitted to the jury, it must be presumed on appeal that the jury were justified from the evidence in finding that plaintiff had established his claim.